As filed with the Securities and Exchange Commission on November 13, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at September 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 53.2% Business Software & Services: 1.8% CA, Inc. $ Commercial Banks & Thrifts: 2.3% American National Bankshares, Inc. Chicopee Bancorp, Inc. Clifton Bancorp, Inc. ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Heritage Financial Group, Inc. Middleburg Financial Corp. OceanFirst Financial Corp. Shore Bancshares, Inc.* Southern National Bancorp of Virginiaº Computer Systems: 1.8% Silicon Graphics International Corp.* Construction & Engineering: 9.9% Dycom Industries, Inc.* EMCOR Group, Inc. KBR, Inc. MasTec, Inc.* MYR Group, Inc.* Electrical Equipment & Instruments: 1.5% Emerson Electric Co. GSI Group, Inc.*# Information Technology Services: 1.1% Datalink Corp.* Insurance: 2.9% PartnerRe, Ltd.# Internet Software & Services: 3.4% j2 Global, Inc. Machinery: 0.2% Pentair, Ltd.# Management Consulting: 2.9% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 9.3% Denbury Resources, Inc. Energen Corporation EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Oil Refining & Marketing: 0.0% Phillips 66 Pulp & Paper: 0.7% International Paper Co. Real Estate: 0.0% Gramercy Property Trust, Inc. Retail: 0.4% Francesca's Holding Corp.* Telecommunications: 3.6% Lumos Networks Corp.º NTELOS Holdings Corp. Telecommunications Equipment: 2.7% Harmonic, Inc.* Truck Dealerships: 2.0% Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* Utilities: 3.0% The AES Corp. PPL Corp. Waste Management Services: 3.7% Republic Services, Inc. TOTAL COMMON STOCKS (cost $307,402,577) PREFERRED STOCKS: 0.3% Homebuilding: 0.3% M/I Homes, Inc., 9.750%, Series A Real Estate: 0.0% Winthrop Realty Trust, 7.750% TOTAL PREFERRED STOCKS (cost $2,133,990) Principal Value CONVERTIBLE BONDS: 0.5% Oil & Gas Exploration & Production: 0.5% $ Bill Barrett Corp., 5.000%, 3/15/28 TOTAL CONVERTIBLE BONDS (cost $3,788,322) CORPORATE BONDS: 41.9% Aerospace & Defense: 0.8% Esterline Technologies Corp., 7.000%, 8/1/20 Huntington Ingalls Industries, Inc., 6.875%, 3/15/18 Kratos Defense & Security Solutions, Inc., 7.000%, 5/15/19 - 144A Automotive: 1.1% Chrysler Group LLC and CG Co-Issuer, Inc., 8.000%, 6/15/19 Building Materials: 0.9% Headwaters, Inc., 7.625%, 4/1/19 Nortek, Inc., 10.000%, 12/1/18 Business Services: 1.4% Iron Mountain, Inc., 8.375%, 8/15/21 Business Software & Services: 0.6% Sungard Data Systems, Inc., 7.375%, 11/15/18 Coal Producers: 0.0% CONSOL Energy, Inc., 8.250%, 4/1/20 Construction & Engineering: 0.8% Michael Baker International LLC, 8.250%, 10/15/18 - 144A Consumer Goods: 6.8% Brown Shoe Co., Inc., 7.125%, 5/15/19 Pilgrim's Pride Corp., 7.875%, 12/15/18 US Foods, Inc., 8.500%, 6/30/19 Entertainment: 0.1% Carmike Cinemas, Inc., 7.375%, 5/15/19 Environmental Consulting & Engineering: 0.9% Reynolds Group Issuer LLC, 8.500%, 5/15/18 Healthcare: 5.9% Acadia Healthcare Co., Inc., 12.875%, 11/1/18 Alere, Inc., 8.625%, 10/1/18 Biomet, Inc., 6.500%, 8/1/20 ExamWorks Group, Inc., 9.000%, 7/15/19 Hanger, Inc., 7.125%, 11/15/18 HealthSouth Corp., 8.125%, 2/15/20 MedAssets, Inc., 8.000%, 11/15/18 Omnicare, Inc., 7.750%, 6/1/20 Homebuilding: 2.4% Lennar Corp., 12.250%, 6/1/17 M/I Homes, Inc., 8.625%, 11/15/18 Internet Software & Services: 0.9% Bankrate, Inc., 6.125%, 8/15/18 - 144A j2 Global, Inc., 8.000%, 8/1/20 Management Consulting: 1.1% FTI Consulting, Inc., 6.750%, 10/1/20 Oil & Gas Equipment & Services: 1.1% CGG, 7.750%, 5/15/17# Exterran Holdings, Inc., 7.250%, 12/1/18 Oil & Gas Exploration & Production: 5.7% Bill Barrett Corp., 7.625%, 10/1/19 Energy XXI Gulf Coast, Inc., 9.250%, 12/15/17 EPL Oil & Gas, Inc., 8.250%, 2/15/18 Newfield Exploration Co., 6.875%, 2/1/20 PetroQuest Energy, Inc., 10.000%, 9/1/17 Stone Energy Corp., 7.500%, 11/15/22 Packaging: 0.2% Berry Plastics Corp., 9.750%, 1/15/21 Publishing: 0.3% Gannett Co., Inc., 7.125%, 9/1/18 Real Estate: 1.3% Realogy Group LLC, 7.875%, 2/15/19 - 144A Retail: 1.2% CDW LLC/CDW Finance Corp., 8.500%, 4/1/19 Levi Strauss & Co., 7.625%, 5/15/20 Michaels FinCo Holdings LLC/ Michaels FinCo, Inc., 7.500%, 8/1/18 - 144A Rite Aid Corp., 8.000%, 8/15/20 Satellite Services: 0.4% Intelsat Jackson Holdings SA, 8.500%, 11/1/19# Semiconductors: 0.6% Freescale Semiconductor, Inc., 8.050%, 2/1/20 Freescale Semiconductor, Inc., 10.750%, 8/1/20 Specialty Chemicals: 0.7% Kraton Polymers LLC, 6.750%, 3/1/19 Telecommunications: 4.2% CCO Holdings LLC/CCO Holdings Capital Corp., 7.250%, 10/30/17 CCO Holdings LLC/CCO Holdings Capital Corp., 7.000%, 1/15/19 Cogent Communications Group, Inc., 8.375%, 2/15/18 - 144A Earthlink, Inc., 7.375%, 6/1/20 Level 3 Communications, Inc., 11.875%, 2/1/19 Level 3 Financing, Inc., 9.375%, 4/1/19 T-Mobile USA, Inc., 6.464%, 4/28/19 Videotron, Ltd., 9.125%, 4/15/18# Transportation: 1.9% Overseas Shipholding Group, Inc., 8.125%, 3/30/18 Quality Distribution LLC/QD Capital Corp., 9.875%, 11/1/18 Swift Services Holdings, Inc., 10.000%, 11/15/18 Water Infrastructure: 0.6% Mueller Water Products, Inc., 7.375%, 6/1/17 TOTAL CORPORATE BONDS (cost $332,827,775) Shares Value SHORT-TERM INVESTMENT: 2.6% Money Market Instrument^ AIM Liquid Assets, 0.060% TOTAL SHORT-TERM INVESTMENT (cost $20,416,340) TOTAL INVESTMENTS IN SECURITIES (cost $666,569,004): 98.5% Other Assets and Liabilities 1.5% NET ASSETS: 100.0% $ * Non-income producing security. º A company is considered to be an affiliate of the Fund under the Investment Company Act of 1940, as amended, if the Fund's holdings of that company represent 5% or more of the outstanding voting securities of the company.Transactions with companies that are or were affiliates during the nine months ended September 30, 2014 are as follows: Issuer Beginning Cost Purchase Cost Sales Cost Ending Cost Dividend Income Shares Value Lumos Networks Corp. $ - Southern National Bancorp of Virginia 4,167,109 - - 4,167,109 589,083 6,827,472 # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."These securities have been deemed to be liquid by the Fund's adviser under the supervision of the Board of Directors.As of September 30, 2014, the value ofthese investments was $30,506,777, or 3.9% of total net assets. ^ Rate shown is the 7-day effective yield at September 30, 2014. The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements in the Fund's most recent annual report. Valuation of Investments Securities listed on a national securities exchange or the NASDAQ Market are valued at the last reported sale or the official closing price for certain markets on the exchange of major listing as of the close of the regular session of the New York Stock Exchange. Securities that are traded principally in the over-the-counter market, listed securities for which no sale was reported on the day of valuation, and listed securities whose primary market is believed by Corbyn Investment Management, Inc. ("Corbyn" or the "Adviser") to be over-the-counter are valued at the mean of the closing bid and asked prices obtained from sources that the Adviser deems appropriate. Investment in open-end management investment companies are valued at the net asset value of the shares of that investment company. Short-term investments are valued at amortized cost, which approximates fair market value.The value of securities that mature, or have an announced call, within 60 days will be valued at market value. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser as directed by the Fund's Board of Directors (the "Board") In determining fair value, the Adviser, as directed by the Board, considers all relevant qualitative and quantitative information available.These factors are subject to change over time and are reviewed periodically.The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments.Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market of the investments existed, and the differences could be material. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various input and valuation techniques used for measuring fair value.Fair value inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2014: Significant Quoted Prices Other Significant Carrying in Active Observable Unobservable Value at Markets Inputs Inputs September 30, 2014 Level 1 Level 2 Level 3 Total Common Stocks $ $
